Ector, P. J..
The defendant was tried in the County Court of Victoria County upon an information filed by the county attorney, the information being based upon an affidavit charging him with purchasing certain hides of cattle *371without obtaining a bill of sale therefor from the owner or agent, as required by section 39 of the act of August 23, 1876. Gen. Laws, 303. That section reads as follows:
“Any person who shall purchase any animals, or hides of cattle, without obtaining a bill of sale from the owner or his agent, as required by sections eleven and twelve of this act, shall be deemed guilty of a misdemeanor, and, on conviction, shall be fined in any sum not less than twenty dollars nor more than one hundred dollars for each animal or hide so purchased.”
Sections 11 and 12 of said act read as follows :
“ Sec. 11. Every person who shall buy or drive any animal for sale or shipment out of any county in this state, or who shall buy or drive any animal or animals for slaughter, shall, at the time of purchasing and before driving the same, procure a bill of sale from the owner or owners thereof, or from his or their legally authorized agent, which bill of sale shall be in writing, properly signed and acknowledged before some officer authorized to authenticate instruments for record in this state; such bill of sale shall distinctly enumerate the number, kind, and age of animals sold, together with all the marks and brands discernible on said animals ; said animals shall, before leaving the county in which they have been gathered, be inspected by the inspector of such county or his deputy.
“ Sec. 12. Every person who shall purchase any hides of cattle shall, at the time of purchasing the same, obtain from the owner thereof, or from his legally-authorized agent, a bill of sale in writing, certified to by the inspector or by any officer authorized to take acknowledgements, which bill of sale shall recite in full the marks and brands of each hide, the weight thereof, and whether the same is dry or green.”
The defendant moved to quash the information, “ because-said information fails to charge any offense known to the *372laws of the state, because the act under which it is presented is repugnant to the Constitution.” The motion to quash was overruled; to which ruling of the court defendant excepted. The jury found the defendant guilty of having purchased three hides of cattle without obtaining bills of sale therefor, and assessed his punishment at $60 fine.
The ground mainly relied on in the court below, by the defendant, and also in this court for a reversal of the judgment and the dismissal of the case, is that the act of August 23, 1876, entitled “ An act to encourage stock-raising, and for the protection of stock-raisers,” is in violation oí the Constitution of this state, in that the■ Legislature did lot provide for submitting the act to a vote of the freeholders of the section to be affected thereby for its adoption in the manner required by the 23d section of article 16 of the Constitution of this state. On the part of the appellant it is claimed that, to determine against the validity of the act referred to on account of the objections urged, it is only necessary to call the attention of this court to the language employed by the framers of the Constitution when they ingrafted section 23 of article 16 in the “general provisions” of the Constitution.
Section 23 reads as follows ; “ The Legislature may pass laws for the regulation of live stock and the protection of stock-raisers in the stock-raising portion of the-state, and exempt from the operation of such laws other portions, sections, or counties; and shall have power to pass general and special laws for the inspection of cattle, stock, and hides, and for the regulation of brands ; provided, that any local law thus passed shall be submitted to the freeholders of the section to be affected thereby, and approved by them, before it shall go into effect.”
There is no question of the power of the courts to pronounce unconstitutional acts invalid, for this power results from the duty of courts to give effect to the laws, of which *373the Constitution is the highest, which could not be administered at all if nullified at the will or by the acts of the Legislature. But it is equally well-settled that this power is not to be exercised in doubtful cases, but a just deference for the legislative department enjoins upon the courts the duty to respect its will, unless the act is clearly inconsistent with the fundamental law, which all members of the several departments are sworn to obey. The Legislature can pass no law in violation of either the Federal or state Constitution.
In construing the 23d section of the 16th article of the Constitution, what we are to seek is the thought which it expresses. To ascertain this, the rule of construction applicable is that effect is to be given, if possible, to the whole instrument, and to every section and clause of it. To ascertain tliis, the first resort in all cases is to the natural significations of the words employed. It is a proper rule of construction that the whole is to be examined with a view of arriving at the true intent of each part. If different portions seem to conflict, the courts should harmonize them, if practicable, and lean in favor of a construction which will render every part operative, rather than one which will make some idle and nugatory. This rule of construction is especially applicable to written Constitutions.
Mr. Cooley says : “ It is scarcely conceivable that a case can arise where a court would be justifiable in declaring any portion of a written Constitution nugatory because of ambiguity. One part may qualify another so as to restrict its operation, or apply it otherwise than the natural construction would require if it stood by itself; but one part is not to be allowed to defeat another, if by any reasonable construction the two can be made to stand together.” Cooley’s Const. Lim. 57.
Now, construing this section with the other provisions of the Constitution, was the Legislature, either expressly or by implication, forbidden from passing the law under conideration ?
*374The Legislature is prohibited from passing any local law for the regulation of live stock, and for the protection of stock-raisers, and for the inspection of cattle, stock, and hides, etc., to take effect until submitted to the freeholders to be affected thereby, and approved by them. Yet it is authorized to pass general laws for the regulation and protection of stock-raisers in the stock-raising portions and counties of the state, and to exempt from their operation other portions and counties, and to pass general laws for the inspection of hides and cattle.
We think the words local and special are used in said section 23 as synonymous terms, and that it only intends that local laws of the kind mentioned in this section shall be submitted to the freeholders to be affected by it; and that the proviso refers to both the preceding clauses of the section, yet that it does not destroy either of them.
The argument of the learned counsel for the defendant is that a law exempting from its operation any portion or county of the state is a local law; that such a law can have no force and effect until submitted to, and ratified by, the freeholders of the portion or county to be affected by it. In this opinion we do not concur. The context of the section shows that the framers did not consider a law exempting certain counties a local law. The construction contended for by the counsel for the defendant would render of no force and effect the provision in the section that the Legislature might exempt certain portions or sections from the operation of such law; for, if the Legislature cannot pass such a law without submitting it to a vote of those to be affected by it, then that proviso of the Constitution is without any vitality whatever ; and the construction which leads to such result is in direct and flagrant violation of the rule of construction already quoted.
The law under which the information was filed in the case at bar was intended to operate generally in the stock-raising portions of the state, and with an equally general exemption *375of the nail-stock-raising portions of the state ; and to such an act we believe the “ proviso ” was never intended to apply, but to a special law affecting merely a particular locality or county, in which we may suppose a vote of the freeholders to be affected can be taken.
The language of the Constitution does not seem to contemplate submitting the operation of the law to the vote of the freeholders. of the different sections of the state, and that it shall have effect in the one or the other according to the vote in each section, as doubtless would have been the case if the proviso had been intended to be applied to a law such as is under consideration. But it is just what we may suppose it would have been if intended to be a local law applicable to a special locality only. It was intended to protect the great stock-raising portions of the entire state by making it difficult for unscrupulous men to deal in or dispose of stolen cattle, hides, etc., without being caught. The Legislature believed this could be accomplished by placing inspectors of cattle and hides where cattle were largely raised. And the counties where there were no inspectors were affected by the law. All citizens have an interest in the suppression of crime and in the protection of property ; and persons living in the exempted counties' are benefited by having inspectors in their adjoining markets and counties.
There is another constitutional question which presents itself, in examining the statute under consideration, which is not raised and discussed by counsel for appellant, and the consideration of which may not be necessary in deciding this case. Section 19 of the Bill of Bights reads: “¡No citizen of this state shall be deprived of life, liberty, property, privileges or immunities, or in any manner disfranchised, except by due course of the law of the land.” The question is whether certain provisions of the statute are violative or not of this section of the Bill of Bights. See secs. *37618, 19, 29, 44 of the statute; Cooley’s Const. Lim. 353; Potter’s Dwar. on Stat. 468 et seq., p. 444 et seq.
The provisions of the sections above cited of the act are analogous to our laws providing for the sale of estrays, regulating the disposition of stolen property, and to town or city ordinances impounding animals. They do not, any of them, deprive the citizen of his property without due course of law. These sections were intended for the benefit of the true owners of the property.
We believe that the evidence is sufficient to sustain the verdict and judgment. The judgment is, therefore, affirmed.

Affirmed.